Case 1:18-cr-10205-DJC Document 310 Filed 04/09/21 Page 1 of 7

US. Department of Justice

Nathaniel R. Mendelt
Acting United States Attorney
District of Massachusetts

 

 

Main Reception: (617) 748-3100 John Joseph Moakley United States Courthouse
1 Courthouse Way
Suite 9200
Boston, Massachusetts 02210

April 7, 2021

William H. Kettlewell, Esq.
Sara E. Silva, Esq.

Hogan Lovells US LLP

120 High Street, Suite 2010
Boston, MA 02110

Re: United States v. Sh in
Criminal No. 18-10205-DJC

Dear Attorneys Kettlewell and Silva:

The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and your
client, Shuren Qin (“Defendant”), agree as follows, pursuant to Federal Rule of Criminal Procedure
11(¢)(1)(B):

1. Change of Plea

No later than April 16, 2021, Defendant will plead guilty to the following counts of the
First Superseding Indictment: (1) Count One, Conspiracy to Commit Export Violations, in
violation of 50 U.S.C. § 1705; (2) Count Three, Visa Fraud, in violation of 18 U.S.C. § 1546(a);
(3) Counts Five and Six, False Statements, in violation of 18 U.S.C. § 1001; (4) Counts Seven
through Ten, Money Laundering, in violation of 18 U.S.C. § 1956; (5) Counts Twelve and
Thirteen, Smuggling, in violation of 18 U.S.C. § 554. Defendant admits that he committed the
crimes specified in these counts and is in fact guilty of each one. Defendant’s plea shall, with the
U.S. Attomey’s consent, be a conditional plea of guilty, reserving Defendant’s right to appeal the
denial of his Motion to Suppress Evidence obtained from his laptop computer and Apple iPhone

(Docket #212). Defendant will have the right to withdraw his guilty plea should Defendant prevail
on appeal.

The U.S. Attorney agrees to dismiss Counts Two, Four, Eleven and Fourteen of the First
Superseding Indictment following imposition of the sentence at the Sentencing Hearing.

1

QD.

 
Case 1:18-cr-10205-DJC Document 310 Filed 04/09/21 Page 2 of 7

2. Penalties

Defendarit faces the following maximum penalties for the counts to which he is pleading
guilty: for Count One, violation of 50 U.S.C § 1705, incarceration for 20 years, supervised release
for three years, and a fine of $1,000,000; for Count Three, violation of 18 U.S.C, § 1546,
incarceration for 10 years, supervised release for three years, and a fine of $250,000; for Counts
Five and Six, violation of 18 U.S.C. § 1001, incarceration for five years, supervised release for
three years, and a fine of $250,000; for Counts Seven through Ten, violation of 18 U.S.C. § 1956,
incarceration for 20 years, supervised release for three years, and a fine of $500,000; and for
Counts Twelve and Thirteen, violation of 18 U.S.C. § 554, incarceration for 10 years, supervised
relcase for three years, and a fine of $250,000. For cach of these counts, the Defendant also faces
a mandatory special assessment of $100 and forfeiture to the extent charged in the First
Superseding Indictment.

Defendant understands that, if he is not a United States citizen by birth, pleading guilty
may affect Defendant’s immigration status. Defendant agrees to plead guilty regardless of any
potential immigration consequences, even if Defendant’s plea results in being automatically
removed from the United States.

3. Sentencing Guidelines

The U.S. Attorney agrees, based on the following calculations, that Defendant’s total
“offense level” under the Guidelines is Level 29 (87-108 months).

a) In accordance with USSG § 2M5.1(a)(1), Defendant’s base offense level for
Count One (violation of 50 U.S.C. § 1705) and Counts Twelve and Thirteen
(Smuggling) is 26 because national security controls were evaded;

b) In accordance with USSG § 3D1.2(b), the offenses shall be grouped because
they involve two or more acts or transactions connected by a common criminal
objective or constituting part of a common scheme or plan. Accordingly, the
highest offense level of 26 applies to all of the counts;

c) Defendant’s offense level is increased by two levels under USSG

§ 2S1.1(b)(2)(B) because he will be convicted of violations of 18 U.S.C. § 1956
(see Counts Seven through Ten);

d) Defense’s offense level is increased by four levels under USSG § 3B1.1
because he was an organizer or leader of criminal activity that involved five or
more participants or was otherwise extensive; and

e) Defendant’s offense level is decreased by three levels, because Defendant has
accepted responsibility for Defendant’s crimes (USSG § 3E1.1).

Defendant agrees with the above Guideline calculations except: (1) he disagrees with the

2

GB

 
Case 1:18-cr-10205-DJC Document 310 Filed 04/09/21 Page 3 of 7

enhancement under USSG § 3B1.1 described in subparagraph (d) and reserves the right to object
to that four-level enhancement; and (2) he reserves the right to argue that the Court should depart
downward from the offense level set forth in USSG § 2MS.1(a)(1) and for any other applicable
departure ground available under the Guidelines, and vary downward from the sentence range
recommended by the Guidelines.

Defendant understands that the Court is not required to follow these calculations or even
to sentence Defendant within the Guidelines and that Defendant may not withdraw his guilty plea
if Defendant disagrees with how the Court calculates the Guidelines or with the sentence the Court
imposes.

Defendant also understands that the government will object to any reduction in bis sentence
based on acceptance of responsibility if: (a) at sentencing, Defendant (bim or through counsel)
indicates that he does not fully accept responsibility for having engaged in the conduct underlying
cach of the elements of the crime(s) to which he is pleading guilty; or (b) by the time of sentencing,
Defendant has committed a new federal or state offense, or has in any way obstructed justice.

If, after signing this Agreement, Defendant’s criminal history score or Criminal History

Category is reduced, the U.S. Attorney reserves the right to seck an upward departure under the
Guidelines.

Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

4. Sentence Recommendation
The U.S. Attorney agrees to recommend the following sentence to the Court:

a) incarceration in the low end of the Guidelines sentencing range as calculated by
the Court;

b) a fine within the Guidelines sentencing range as calculated by the Court;
c) 24 months of supervised release; and

d) a mandatory special assessment of $1000, which Defendant must pay to the
Clerk of the Court by the date of sentencing.

5. Waiver of Appellate Rights and Challenges to Conviction

Defendant has the right to challenge his conviction on “direct appeal.” This means that
Defendant has the right to ask a higher court (the “appeals court”) to look at what happened in this
case and, if the appeals court finds that the trial court or the parties made certain mistakes, overturn
Defendant’s conviction. Also, in some instances, Defendant has the right to file a separate civil
lawsuit claiming that serious mistakes were made in this case and that his conviction should be

L.

 
Case 1:18-cr-10205-DJC Document 310 Filed 04/09/21 Page 4 of 7

overturned.

Defendant understands that he has these rights, but now agrees to give them up subject to
the rights reserved in Paragraph 1. Specifically, Defendant agrees that:

a) He will not challenge his conviction on direct appeal or in any other proceeding,
including in a separate civil lawsuit except to appeal the denial of his Motion to
Suppress Evidence obtained from his laptop computer and Apple iPhonc
(ocket #212) as described in paragraph | above.

Defendant understands that, by agrecing to the above, he is agreeing that his conviction (to
the extent set forth in subparagraph (a), above) will be final when the Court issues a written
judgment after the sentencing hearing in this casc. That is, after the Court i a_written
judgment, Defendant will lose the right to appeal or otherwise challenge his conviction (to the
extent set forth in subparagraph (a), above), regardless of whether he later changes his mind or
finds new information that would have led him not to agree to give up these rights in the first place.

Defendant acknowledges that he is agrecing to give up these rights at least partly in
exchange for concessions the U.S. Attorney is making in this Agreement.

The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that his lawyer rendered ineffective assistance of counsel, or that the prosecutor or a member
of law enforcement involved in the case engaged in intentional misconduct serious enough to
entitle Defendant to have his conviction overturned.

This waiver does not affect the defendant’s right to appeal his sentence. Thus, both parties
retain the right to appeal any sentence imposed in this matter.

6. Waiver of Hyde Amendment Claim

Defendant is aware that the Court can award attorneys’ fees and other litigation expenses
to defendants in certain criminal cases. In exchange for the concessions the U.S. Attorney is
making in this Agreement, Defendant waives any claim under the so-called “Hyde Amendment,”
18 U.S.C. §3006A, that is based in whole or in part on the U.S. Attomey’s agreement in Paragraph
1 to dismiss Counts Two and Four.

7. Civil Liability
This Plea Agreement does not affect any civil liability, including any tax liability,

Defendant has incurred or may later incur due to his criminal conduct and guilty plea to the charges
specified in Paragraph 1 of this Agreement.

} a

 
Case 1:18-cr-10205-DJC Document 310 Filed 04/09/21 Page 5 of 7

8. Breach of Plea Agreement

Defendant understands that if he breaches any provision of this Agreement, violates any
condition of Defendant’s pre-trial release or commits any crime following Defendant's execution
of this Plea Agreement, Defendant cannot rely upon such conduct to withdraw his guilty plea.
Defendant’s conduct, however, would give the U.S. Attorney the right to be released from his
commitments under this Agreement, to pursue any charges that were, or are to be, dismissed under
this Agreement, and to use against Defendant any of Defendant’s statements, and any information.
or materials he provided to the government during investigation or prosecution of his case—even
if the parties had entered any earlier written or oral agreements or understandings about this issuc.

Defendant also understands that if he breaches any provision of this Agreement or engages
in any of the aforementioned conduct, he thereby waives any defenses based on the statute of
limitations, constitutional protections against pre-indictment delay, and the Speedy Trial Act, that
Defendant otherwise may bave had to any charges based on conduct occurring before the date of
this Agreement.

9. Whois Bound by Plea Agreement

This Agreement is only between Defendant and the U.S. Attomey for the District of
Massachusetts. It does not bind the Attomey General of the United States or any other federal,
state, or local prosecuting authorities.

10. Modifications to Plea Agreement

This Agreement can be modified or supplemented only in a written memorandum signed
by both parties, or through proceedings in open court.

 
Case 1:18-cr-10205-DJC Document 310 Filed 04/09/21 Page 6 of 7

If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorneys B. Stephanic
Siegmann and Jason Casey.

Sincerely,

 

 

 

£ te
B. STEPHANIE S : ‘
Chief, National Security Unit

SCOTT GARLAND
Deputy Chief, National Security Unit

Chon Coy

_Jx Stephanie Siegmann
Jason Casey
Assistant U.S. Attorneys

 

 
Case 1:18-cr-10205-DJC Document 310 Filed 04/09/21 Page 7 of 7

ACKNOWLEDGMENT OF PLEA AGREEMENT

I have read this letter and have had this letter read te me in my native language and
discussed it with my attorney. The letter accurately presents my agreement with the United States
Attorney’s Office for the District of Massachusetts. There are no unwritten agreements between.
me and the United States Attorney’s Office, and no United States government official has made

any unwritten promises or representations to me in connection with my guilty plea. I have received
no prior offers to resolve this case.

I understand the crimes 1 am pleading guilty to, and the maximum penalties for those
crimes. I have discussed the Sentencing Guidelines with my lawyer and I understand the
sentencing ranges that may apply.

I am satisfied with the legal representation my lawyer has given me and we have had
enough time to meet and discuss my case. We have discussed the charges against me, possible
defenses I might have, the terms of this Agreement and whether I should go to trial.

I am entering into this Agreement freely and voluntarily and because I am in fact guilty of
the offenses. I belicve this Agreement is in my best interest.

Bee ~

Defendant
Date: Peril L. 202]

I certify that Shuren Qin has read this Agreement and has had this Plea Agreement read to
him in Defendant’s native language and that we have discussed what it means. I believe Defendant
Shuren Qin understands the Agreement and is entering into it freely, voluntarily, and knowingly.
I also certify that the U.S. Attorney has not extended any other offers regarding a change of plea

— Ay Jy ft 2

iat eat éwell and-Sara/Silva
Attomeys for Defendant

Date: _ d/ 4 AWz(

 

 
